Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 7, 17, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 17, and 20, Applicant makes reference to “semi-rigid” materials. However, this limitation renders the claims indefinite as the instant specification does not provide a satisfactory standard for determining the distinction between “rigid” and “semi-rigid”. Examiner notes that “rigid” is understood to be a relative term, whereby whether a material may or may not be considered “rigid” is dependent upon the specific application of the material and which alternative materials are being used for comparison. In the context of the specification “rigid” is understood to merely identify a set of materials more rigid that the “first material” of the “first portion”. The specification attempts to assert a difference between “rigid” and “semi-rigid” materials, but fails to provide any specific standard (or even exemplary distinction) between the two qualifiers. “Semi-rigid” is consistently recited paired with “rigid” (see Par. 6, 32) when used to identify potential materials and it is unclear which of the identified species would be considered “rigid” and which would be considered “semi-rigid”.
Regarding Claim 7, Applicant makes reference to an “extrusion/cutting” process. However, it is unclear, based on the specification, how Applicant is using the slash “/” punctuation. It is unclear if this references a singular process where BOTH extrusion AND cutting are needed OR if the slash is intended to indicate these processes as alternatives whereby the article could merely be “cut” to form as an alternative to an extrusion process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and *** is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2007/0060896 (“Miller”).
Regarding Claim 1, Miller discloses a stopper (e.g. 10, 510, 610, 710, 710’, 810) adapted for attachment with a plunger rod (see generally Fig. 10) for use within a syringe barrel (see generally Fig. 11) for accurate dispensing of a fluid, the stopper comprising a first portion (e.g. 30, 530, 630, 730, 830) formed from a first material and a second portion (e.g. 20, 520, 620, 720, 820) formed from a second material, wherein the second material has a greater rigidity than the first material (Abstract; Par. 4) and wherein the second portion is configured to be attached to the plunger rod (see generally Fig. 10).
Regarding Claim 16, Miller discloses a stopper (e.g. 10, 510, 610, 710, 710’, 810) adapted for attachment with a piston rod for use with an auto-injector (see generally Fig. 10 and 11 – note that the instant claim is directed toward the stopper subassembly ONLY and in the instant case “adapted for” has been interpreted as merely presenting with a suitable internal geometry which would permit attachment and use in a suitably designed and constructed auto-injector) for accurate dispensing of a fluid, the stopper comprising a first portion (e.g. 30, 530, 630, 730, 830) formed from a first material and a second portion (e.g. 20, 520, 620, 720, 820) formed from a second material, wherein the second material has a greater rigidity than the first material (Abstract; Par. 4) and wherein the second portion is configured to be attached to a spring loaded piston rod (see generally Fig. 10 – whereby the internal geometry of the stopper renders it suitable for such a functional, intended use purpose).
Regarding Claim 18, Miller discloses a stopper (e.g. 10, 510, 610, 710, 710’, 810) adapted for attachment with a lead screw for use with an injection pen having a dosage knob (see generally Fig. 10 and 11 – note that the instant claim is directed toward the stopper subassembly ONLY and in the instant case “adapted for” has been interpreted as merely presenting with a suitable internal geometry which would permit attachment and use in a suitably designed and constructed injection pen lead screw) for accurate dispensing of a fluid, the stopper comprising a first portion (e.g. 30, 530, 630, 730, 830) formed from a first material and a second portion (e.g. 20, 520, 620, 720, 820) formed from a second material, wherein the second material has a greater rigidity than the first material (Abstract; Par. 4) and wherein the second portion is configured to be attached to a lead screw (see generally Fig. 10 – whereby the internal geometry of the stopper renders it suitable for such a functional, intended use purpose).
Regarding Claims 2, 3, 4, 17, and 20, Miller discloses the second portion comprises an insert (see e.g. Fig. 13, 17, 21, 25, 29, 33). Miller discloses that the insert may be form a “generally rigid material” (Abstract) which is held to sufficiently describe both “rigid” and “semi-rigid” constructions in association with the broadest reasonable interpretation of the phrase in light of the instant specification.
Regarding Claim 6, Miller discloses that the insert may be formed from a non-metallic material (see e.g. Par. 50).
Regarding Claim 7, Examiner submits that the method by which the device is formed is not germane to patentability of the device itself to the extent that “injection molding” and “extrusion/cutting” are not found to impart any specific qualities not found with respect to the insert of Miller. Furthermore, Miller discloses that the insert may be injection molded (Par. 50).
Regarding Claim 8, Miller discloses the second portion includes internal threads for mating with the plunger rod (see e.g. Fig. 13, 17, 21, 25, 29, 33).
Regarding Claim 9, Miller discloses the first material comprises an elastomeric material (Abstract).
Regarding Claim 10, Examiner first notes that to the extent that “molded” is a process claim, it is not held to impart a specific structural feature germane to patentability of the device itself. Furthermore, Miller discloses  the first material is molded about the second material (Par. 50).
Regarding Claim 11, Miller discloses the insert is embedded in the first material of the first portion (see e.g. Fig. 13, 17, 21, 25, 29, 33).
Regarding Claim 14, Miller discloses the second portion comprises a tubular member having a closed front face for directly supporting an inner surface of the first material at a distal end of the stopper (see e.g. Fig. 13, 17, 21, 25, 29, 33).
Regarding Claim 19, Examiner submits that the device of Miller is fully configured (via the internal geometry of the stopper) connecting to an injection device wherein the dosage knob and lead screw set the dosage of the fluid to be injected and to inject the dosed fluid via the lead screw and the stopper from a medicament cartridge attached to a medication delivery pen.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0060896 (“Miller”) as applied above.
Regarding Claim 12, Miller discloses the second portion to comprise a tubular member (see Fig. 13, 17, 21, 25, 29, 33). In some embodiments (see Par. 65 – see also Par. 62-63 which discloses the reverse relationship) Miller discloses the second portion may comprise radially extending barbs about an outer surface thereof configured for embedding the second portion within the first material of the first portion. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to implement such radial extending barbs (RE: ridges) where the ridges can take a variety of shapes, in order to help prevent the first material portion from moving with respect to the second material portion.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0060896 (“Miller”) as applied above, and further in view of U.S. Publication No. 2012/0136298 (“Bendix”).
Regarding Claim 5, Miller discloses the invention substantially as claimed except that the rigid material comprises metal. However, such materials are notoriously well-known in the art (see Bendix – Par. 28, 29). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the connecting geometry of the second portion of metal, as disclosed by Bendix, whereby it has been found that selecting a known material based upon its recognized suitable properties requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0060896 (“Miller”) as applied above, and further in view of U.S. Publication No. 2017/0368264 (“Fournier”).
	Regarding Claim 15, Miller discloses the invention substantially as claimed except that the stopper comprises a third portion forming a distal end of the stopper, the third portion formed from a third material comprising an elastomeric material having barrier properties or coated with a barrier film. However, such configurations are notoriously well-known in the art. For example, Fournier discloses such a configuration (see Fig. 2) comprising a “third” portion (513) forming a distal end of the stopper and being formed of an elastomeric material (Par. 60) having barrier properties or coated with a barrier film (see e.g. Par. 60 and/or coating 635, Par. 50). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a multi-part construction to the elastomeric portions of the stopper of Miller, as disclosed by Fournier, where Fournier discloses the two configurations to be suitable alternatives to one another (See Fig. 1 and 2), whereby it has been found that constructing in two pieces a structure which was formerly constructed as a single piece requires only routine and customary skill in the art, where Fournier further recites that such a two part construction allows dissimilar materials to be used to thereby provide advantageous sealing/sliding properties (Abstract, Par. 9, 59).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783                      
11/23/2022